Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/3/2021, with respect to objections to the claims, have been fully considered and are persuasive.  The objections of 10/22/2021 have been withdrawn. 
Applicant’s arguments, filed 11/3/2021, with respect to §112, have been fully considered and are persuasive.  The §112 rejection of 10/22/2021 has been withdrawn. 

Reasons for Allowance
Claims 1, 3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a wireless communication system configured to perform single-carrier MIMO transmission between a transmitting station apparatus and one or more receiving station apparatuses, wherein the transmitting station apparatus includes:
a plurality of modulators configured to modulate a plurality of streams into which transmission data is divided to generate a plurality of first data signals;
a training signal generation unit configured to generate a known training signal;
a precoder to precode transmissions to output a plurality of second data signals; 
a plurality of transmitting station communication units configured to transmit the training signal or the plurality of second data signals to each receiving station apparatus and receive the tap coefficient from each receiving station apparatus, and
each receiving station apparatus includes:
a coefficient estimation unit configured to estimate a channel impulse response from the training signal transmitted by the transmitting station apparatus and calculate, based on the channel impulse response, the tap coefficient used by the linear equalization unit of the transmitting station apparatus; and
a receiving station communication unit configured to receive the plurality of second data signals or the training signal transmitted by the transmitting station apparatus
and transmit the tap coefficient calculated by the coefficient estimation unit to the transmitting station apparatus.

The closest prior art of Luz et al. (US 2010/0166098) and Seifert et al. (US 2016/0218781) disclose all the claimed subject matter described above.
However, the prior art does not disclose:
the precoder is a linear equalization unit configured to linearly equalize the plurality of first data signals using a tap coefficient for removing inter-antenna interference and inter- symbol interference and to output a plurality of second data signals on which transmission beam forming and equalization are simultaneously performed.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/4/2021